DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with EMILY HARMON (Reg. No. 76423) on December 07, 2021.

The application has been amended as follows:
1.	(Currently Amended)  A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method of terminating a connection between a database server and a database client through an enforcement point, the method comprising:
	continuously monitoring, by the enforcement point, information related to a connection to a database, and parsing one or more queries;
	continuously comparing, by the enforcement point, the information with a predefined plurality of rules to detect a rule violation;
, wherein the information includes a state of the database, metadata and content of one or more queries from the database client, and one or more responses from the database server, wherein the metadata includes one or more of a database user ID, an internet protocol address of the database client, the timing when a data packet is accessed by the database client, and a format of the data packet; 
sending, by the enforcement point, the termination packet to the database client; 
terminating, by the enforcement point, a connection between the enforcement point and the database client;
resetting, by the enforcement point, the database server, so that the database server is ready for a new session, wherein the step of resetting the database server further comprises sending one or more dummy payloads to the database server, so as to cancel a current transaction; and
terminating, by the enforcement point, a connection between the enforcement point and the database server. 

2-6.	(Canceled)  

7.	(Original)  The method as recited in claim 1, further comprising:
storing the information in a session-specific storage.



9.	(Currently Amended)  A computer program product for terminating a connection between a database server and a database client through a database protection solution (DPS) device, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
continuously monitor, by the enforcement point, information related to a connection to a database, and parsing one or more queries;
	continuously compare, by the enforcement point, the information with a predefined plurality of rules to detect a rule violation;
assemble, by the enforcement point, a termination packet including an error message indicative of the rule violation and a specification of the database, wherein the error message is generated based on the information, wherein the information includes a state of the database, metadata and content of one or more queries from the database client, and one or more responses from the database server, wherein the metadata includes one or more of a database user ID, an internet protocol address of the database client, the timing when a data packet is accessed by the database client, and a format of the data packet;
send, by the enforcement point, the termination packet to the database client; 
;
reset, by the enforcement point, the database server, so that the database server is ready for a new session, wherein the step of resetting the database server further causes the processor to send one or more dummy payloads to the database server, so as to cancel a current transaction; and
terminate, by the enforcement point, a connection between the enforcement point and the database server.

10-14.	(Canceled)  

15.	(Original)  The computer program product as recited in claim 9, wherein the termination packet further includes a header in a particular format related to a type of the database.

16.	(Currently Amended)  A system for terminating a connection between a database server and a database client through a database protection solution (DPS) device, comprising:
	a hardware processor configured to:
continuously monitor, by an enforcement point, information related to a connection to a database, and parsing one or more queries;
	continuously compare, by the enforcement point, the information with a predefined plurality of rules to detect a rule violation;
, wherein the information includes a state of the database, metadata and content of one or more queries from the database client, and one or more responses from the database server, wherein the metadata includes one or more of a database user ID, an internet protocol address of the database client, the timing when a data packet is accessed by the database client, and a format of the data packet;
send, by the enforcement point, the termination packet to the database client; [[and]]
terminate, by the enforcement point, a connection between the enforcement point and the database client;
reset, by the enforcement point, the database server, so that the database server is ready for a new session, wherein the step of resetting the database server further causes the hardware processor to send one or more dummy payloads to the database server, so as to cancel a current transaction; and
terminate, by the enforcement point, a connection between the enforcement point and the database server.

17.	(Original)  The system as recited in claim 16, wherein the enforcement point includes a table access protocol software agent or a reverse proxy.

18-20.	(Canceled)  

Allowable Subject Matter
Claims 1, 7-9, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 16, among other things, teach a computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method of terminating a connection between a database server and a database client through an enforcement point, the method comprising: continuously monitoring, by the enforcement point, information related to a connection to a database, and parsing one or more queries; continuously comparing, by the enforcement point, the information with a predefined plurality of rules to detect a rule violation; assembling, by the enforcement point, a termination packet including an error message indicative of the rule violation and a specification of the database, wherein the error message is generated based on the information, wherein the information includes a state of the database, metadata and content of one or more queries from the database client, and one or more responses from the database server, wherein the metadata includes one or more of a database user ID, an internet protocol address of the database client, the timing when a data packet is accessed by the database client, and a format of the data packet; sending, by the enforcement point, the termination packet to the database client; terminating, by the enforcement point, a connection between the enforcement point and the database client; resetting, by the enforcement point, the database server, so that the database server is ready for a new session, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449